                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTHER PURNELL
                                                CIVIL ACTION
                                                N0.19-612
    v.

RADNOR TOWNSHIP
SCHOOL DISTRICT,
KENNETH E. BATCHELOR
and MAUREEN A.
MCGQUIGGAN, Ed.D,


                                  MEMORANDUM

         Defendants' Partial Motion to Dismiss seeks to dismiss all punitive claims

against all Defendants, all allegations against Radnor Township School District

contained in Counts I-IV occurring after November 27, 2018 based on failure to

exhaust administrative remedies, all Pennsylvania Human Relations Act ("PHRA")

claims (Count V) based on failure to exhaust, alternatively the PHRA hostile work

environment claim for failure to state a claim (Count V), and the claims against the

Individual Defendants Kenneth Batchelor and Maureen McQuiggan only, and not

Radnor Township School District, under§ 1981 (Count VI) for failure to state a

claim. ECF No. 3. Defendants do not move to dismiss the allegations against

Radnor Township School District contained in Counts I-IV occurring before

November 27, 2018, nor the§ 1981 Count VI claim against Radnor Township

School District. Id. Plaintiff admits in her response that the PHRA claims,
including the hostile work environment claim, against all Defendants were not

properly exhausted and requests that the Court dismiss these claims without

prejudice. ECF No 5-1 at 2. The Court will grant this request. Plaintiff

additionally admits that the punitive claims against RTSD should be dismissed. Id.

      Therefore, the only issues to be decided in this Partial Motion to Dismiss

are: (1) whether all allegations against Radnor Township School District contained

in Counts I-IV occurring after November 27, 2018 should be dismissed or stricken

for failure to exhaust and (2) whether the § 1981 claim for individual liability

against Defendants Batchelor and McQuiggan, including for punitive damages,

should be dismissed for failure to state a claim.


 I.   BACKGROUND

      Plaintiff alleges that she began working at Radnor Township School District

("RTSD") in 2002 initially as a support teacher and ultimately as Principal of

Radnor Middle School from October 2014 until her termination. ECF No. 1 at~ 9.

Plaintiff claims that RTSD had five Principals, two of whom were African

American, including Plaintiff, and six assistant principals, one of whom was

African American. Id.   at~   11-12. The other principals were Caucasian. Id.     at~


12. Defendant RTSD hired Defendant Kenneth Batchelor ("Batchelor") as

Superintendent of Schools as of January 30, 2017. Id.   at~   13. In July 2017,

Defendant R TSD hired Defendant Maureen McQuiggan ("McQuiggan") (together
with Batchelor, the "Individual Defendants") as the Director of Secondary

Teaching and Leaming. Id. at i-f14.

         Plaintiff alleges that, prior to their hiring, she performed sufficiently as

principal of Radnor Middle School, had no negative performance reviews or

disciplinary history worth note, and the school received a National Blue-Ribbon

designation while she was acting as Principal in 2016. Id. at i-f 15. In 2017,

Plaintiff claims that Batchelor and McQuiggan placed Radnor Middle School, and

no other schools, under review based on a negative survey and, therefore, Plaintiff

and her staff were under scrutiny. Id. at i-f 16-17. Plaintiff did not ever see the

allegedly negative surveys. Id. at i-f 17. Plaintiff alleges that McQuiggan was in

charge of the review and gave a disproportionately negative review of Plaintiff. Id.

at ,-r 18.

        In December 2017, Plaintiff asked for a list ofMcQuiggan's concerns

relating to the review, which Plaintiff and McQuiggan reviewed together, and then

Plaintiff shared with her staff. Id. at i-f 19. McQuiggan ultimately issued Plaintiff a

"needs improvement" performance review for the 2016-2017 school year, based on

this list of concerns. Id. at i120. Plaintiff alleges this is the only negative

performance review that Plaintiff received. Id. at i1 21. Plaintiff then met with

Batchelor and McQuiggan on a number of occasions to discuss this negative

review and other related matters. On June 25, 2018 Plaintiff met with Batchelor to
discuss her retirement. Id.    at~   22. Batchelor invited McQuiggan to join this

meeting and, during the meeting, Plaintiff alleges that Batchelor "became

accusatory of Plaintiff' and McQuiggan "became critical of Plaintiff' and Radnor

Middle School. Id.    at~   22. Plaintiff met again with Batchelor on September 6,

2019 and complained about "discrimination, specifically about the difficulties of

being a black woman working for" RTSD. Id. at ~if 23-24. This meeting

"continued to September 7, 2018," when Plaintiff"more specifically complained

she was being discriminated against on the basis of race, color, age, and gender"

and informed Batchelor she was planning to make a formal complaint of

discrimination. Id. at ~ 25. On September 10, 2018, Plaintiff alleges she met with

RTSD Director of Human Resources Todd Stitzel and discussed her job

performance, administrative direction, and discrimination complaint. Id.       at~   27.

       Plaintiff alleges that Batchelor and McQuiggan "suddenly began adding

significance to matters suITounding Plaintiff Pumell's employment that were not

treated or considered significant previously." Id.    at~   28. On October 11, 2018,

Batchelor "issued a memorandum titled 'Summary of our Meetings held

September 6 and 7, 2018,"' describing his understanding and interpretation of his

meetings with Plaintiff and stating that Plaintiff complained about "a lack of

sensitivity to persons of color in the District," that she felt bullied, and that

McQuiggan does not know how to speak to persons of color. Id. at ~if 29-31. This
summary also notes that Plaintiff complained that her 2016-2017 school year

performance review was issued by McQuiggan in 2018, who was not hired until

after the 2016-2017 school year ended. Id.      at~   32.

        Plaintiff alleges that she was "summoned" to a meeting on October 15, 2018

to "discuss comments made in a special education meeting." Id.         at~   33. Plaintiff

alleges that she was then "required to attend a meeting" on November 16, 2018 to

discuss issues related to her employment, but, when a "weather event prevented the

meeting from occurring on the day scheduled," this meeting was rescheduled to

November 27, 2018. Id.     at~~    34-36. Plaintiff alleges that some "RTSD staff and

employees showed hostility towards Plaintiff Purnell for having not shown or been

able to show for the meeting despite the weather event." Id.     at~   35. Plaintiff

alleges that, at the rescheduled meeting, there was an increase in the number of

topics about Plaintiffs employment, which showed an intention by RTSD to

terminate Plaintiff. Id.   at~   37. After the rescheduled meeting, on the same day,

RTSD suspended Plaintiff and allowed her 30 minutes to "leave the premises." Id.

at~   38.

        Plaintiff received notice on December 5, 2018 for a December 7, 2018

meeting to determine if certain issues warranted disciplinary action. Id. at ~ 41.

Plaintiff attended another meeting on December 14, 2018 at which "RTSD handed

her written notice that the Administration was recommending her termination to
the Board, and that she was now on unpaid suspended status beginning December

17, 2018." Id.   at~   42.

       RTSD's Board of School Directors voted to terminate Plaintiff on January

22, 2019, while Plaintiff was suspended. Id.     at~   43-44. RTSD replaced Plaintiff

with James Fulginiti, a Caucasian male, as interim Principal of Radnor Middle

School. Id.   at~   46. Plaintiff alleges that RTSD did not conduct a good faith

investigation into Plaintiffs September 2018 complaints of discrimination. Id.           at~


48.


II.    STANDARD

       When reviewing a motion to dismiss, the Comi "accept[s] as true all

allegations in plaintiffs complaint as well as all reasonable inferences that can be

drawn from them, and [the court] construes them in a light most favorable to the

non-movant." Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018)

(quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).

"To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face."'

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. (quoting
Twombly, 550 U.S. at 557, 127 S. Ct. 1955)). "The plausibility determination is 'a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense."' Connelly v. Lane Const. Corp., 809 F.3d 780,

786-87 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 679).

       Finally, courts reviewing the sufficiency of a complaint must engage in a three-

step process. First, the court "must 'take note of the elements [the] plaintiff must

plead to state a claim."' Id. at 787 (alterations in original) (quoting Iqbal, 556 U.S.

at 675). "Second, [the court] should identify allegations that, 'because they are no

more than conclusions, are not entitled to the assumption of truth."' Id. (quoting

Iqbal, 556 U.S. at 679). Third, "'[w]hen there are well-pleaded factual allegations,

[the] court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief.'" Id. (alterations in original) (quoting Iqbal,

556 U.S. at 679).


III.     DISCUSSION

         As indicated, the only issues left to decide are whether the allegations

against RTSD in Counts I-IV occurring after November 27, 2018 have been

properly administratively exhausted and whether Plaintiff fails to state a claim

against the Individual Defendants Batchelor and McQuiggan for punitive damages

and liability under § 1981.
   A. Defendants Move to Dismiss All Allegations in Counts I-IV Occurring After

      November 27, 2018 for Failure to Exhaust

      Defendants claim that Plaintiff failed to exhaust her administrative remedies

for any allegation under Counts I-IV based on any allegedly wrongful conduct

occurring after November 27, 2018. Defendants argue that the jurisdictional

prerequisites to a suit under Title VII include filing a charge with the EEOC and

receiving the Commission's statutory notice of the right to sue. ECF No. 3 at 12

(citing Ostapowicz v. Johnson Bronze Company, 541F.2d394, 398 (3d Cir.

1976)). The purpose for this administrative requirement is so that the EEOC is on

notice of the claims and has "the opportunity to settle disputes through conference,

conciliation, and persuasion, avoiding unnecessary action in court." ECF No. 3 at

12 (citing Webb v. City ofPhiladelphia, 562 F.3d 256, 262 (3d Cir. 2009).

      Defendants argue that the charge form submitted to the EEOC serves to

define the scope of the Commission's investigation and must be reviewed to

determine whether what was alleged in the Court action was encompassed in the

EEOC investigation. ECF No. 3 at 13 (citing Barzanty v. Verizon PA, Inc., 361

Fed. Appx. 411 (3d Cir. 2010)). Defendants note that Courts generally define the

parameters of the civil action by the scope of the EEOC investigation that can

reasonably be expected to grow out of the charge of discrimination. ECF No. 3 at
12 (Ostapowicz, 541 F.2d at 398-99). This can include new acts which occurred

during the pendency of the proceedings before the Commission. Id.

       Defendants claim that because Plaintiffs EEOC charge form, which states

the date of the "latest" discrimination as November 27, 2018, does not describe any

events occurring after that date, including Plaintiffs termination on January 22,

2019, these claims were not administratively exhausted and thus should be

dismissed. 1 ECF No. 3 at 13-14. Defendants further argue that these post-

November 27, 2018 claims "could not have been part of any investigation by the

EEOC as the EEOC processed Plaintiffs [c]harge [fJorm" on December 17, 2018

"and dismissed that [c]harge on the same date." ECF No. 3 at 14-15. Defendants

additionally note that the EEOC completed its investigation on December 17,

2018, and Plaintiff was not terminated until January 22, 2019, "thus [Plaintiffs


1
  Defendants attached several documents to their Motion to Dismiss, including a printout from
the EEOC portal along with a copy of Plaintiffs Notice of Charge as Exhibit A; a copy of
Plaintiffs Charge of Discrimination as Exhibit B; and a copy of the Dismissal and Notice of
Rights as Exhibit C. ECF Nos. 3-1, 3-2, 3-3. Plaintiff also attaches to her response a copy of
the Charge of Discrimination as Exhibit B. ECF No. 5-3 at 19. Plaintiff does not dispute the
authenticity of any of the documents submitted by Defendant. On a motion to dismiss, outside of
the complaint, "a court may consider an undisputedly authentic document that a defendant
attaches as an exhibit to a motion to dismiss if the plaintiffs claims are based on the document."
Pension Ben. Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993); see
also Williams v. The Renfrew Ctr., No. CIV.A.07-2833, 2008 WL 2550592, at *1 (E.D. Pa. June
26, 2008) ("Since the PHRC and EEOC documents attached to Defendant's Motion are both
public records and documents central to Plaintiffs claim that she exhausted her administrative
remedies, the Court may consider these documents without converting the Motion into a motion
for summary judgment.") (internal citations omitted). This Court therefore considers the
documents attached to Defendants' Motion to Dismiss in deciding this Partial Motion to Dismiss.
termination] could not have been part of the Commission's investigation." ECF

No. 3 at 15.

      Plaintiff claims that she properly exhausted the Title VII claims with the

EEOC, arguing that the allegations in the Complaint occurring after November 27,

2018 are within the fair scope of the EEOC charge and within the fair scope of the

investigation reasonably expected to grow from the charge. ECF No. 5-1 at 7.

Plaintiff argues that at the time she filed her EEOC charge form, she alleged she

had been "suspended indefinitely" and disputed her discipline and suspension as a

pretext to discrimination. ECF No. 5-1 at 7. Plaintiff further notes that, in her

EEOC charge, she claimed that Defendants "have been attempting to push

[Plaintiff] out of her position due to ... race discrimination, gender discrimination

and recently in retaliation," which she now claims, "alludes to the possibility of

being terminated." Id. at 7-8.

      Plaintiff additionally argues that the Third Circuit considered a similar

situation in Waiters v. Parson, where a defendant moved to dismiss the complaint

of a plaintiff because the EEOC charge was for retaliation and did not include her

subsequent discharge. 729 F.2d 233, 237 (3d Cir. 1984). The Third Circuit held

that because the core grievance, retaliation, was the same in the EEOC charge and

in the civil complaint, the allegations of the discharged employee's complaint fell

within the scope of the EEOC investigation, even though the charge form did not
describe her discharge. Id. at 238. The Third Circuit additionally determined that,

because "the policy of promoting conciliation would not be furthered" by requiring

plaintiff to re-file an EEOC complaint to include her discharge, her claims were

not barred for failure to exhaust. Id.

      Here, Plaintiff submitted her EEOC charge form for discrimination based on

race, color, sex, and age. ECF No. 3-2 at 2. The charge form stated that Plaintiff

had been suspended indefinitely and noted that November 27, 2018 was the

"latest" date that "discrimination took place." Id. In the charge form, Plaintiff

alleged that, shortly following the hiring of Batchelor and McQuiggan to the

positions of Superintendent and Director of Secondary Teaching and Leaming,

respectively, she, her staff, and her school were unfairly placed under review. Id.

at 2-3. Plaintiff further alleged that, following this review, Plaintiffhad several

meetings with Batchelor and McQuiggan during which she felt that she was being

discriminated against based on her race and gender. Id.

      These allegations mirror Plaintiffs core grievance in this civil suit, which is

discrimination and retaliation based on race and gender of the same underlying

facts. Id. Even though Plaintiff did not include in her EEOC charge form any

allegations occurring after November 27, 2018, because they had not yet occurred,

these allegations undoubtedly fall within "the scope of the EEOC investigation

which can reasonably be expected to grow out of the charge of discrimination."
Ostapowicz, 541F.2d394, 398-99 (3d Cir. 1976). To the extent that her

termination occurred after the EEOC had completed its investigation of Plaintiffs

allegations and issued a right-to-sue letter, it would not promote conciliation to

require Plaintiff to re-file her EEOC complaint when the core grievance is the

same.

   B. Failure to State a Claim for Individual Liability and Punitive Damages under

        § 1981

        Defendants claim that Plaintiff has failed to state a claim for punitive

damages and for liability under § 1981 against Individual Defendants Batchelor

and McQuiggan. 42 U.S.C. § 1981 states:

        All persons within the jurisdiction of the United States shall have the
        same right in every State and Territory to make and enforce contracts,
        to sue, be parties, give evidence, and to the full and equal benefit of
        all laws and proceedings for the security of persons and property as is
        enjoyed by white citizens, and shall be subject to like punishment,
        pains, penalties, taxes, licenses, and exactions of every kind, and to no
        other.

        42 U.S.C.A. § 1981.

        The Third Circuit has found individual liability under Section 1981 where

"individuals are personally involved in the discrimination against [plaintiff], and

[where] they intentionally caused the [employer] to infringe on [plaintiffs] Section

1981 rights, or [where] they authorized, directed, or participated in the alleged

discriminatory conduct." Al-Khazraji v. Saint Francis Coll., 784 F.2d 505, 518 (3d
Cir. 1986); see also Shaw v. Temple Univ., 357 F. Supp. 3d 461, 474 (E.D. Pa.

2019) ("The United States Court of Appeals for the Third Circuit has found

individual liability under § 1981 "when [the defendants] intentionally cause an

infringement of rights protected by Section 1981, regardless of whether the

[employer] may also be held liable.") (quoting Cardenas v. Massey, 269 F.3d 251,

268 (3d Cir. 200J)).

       Defendants argue that the Complaint is void of any factual averments that

would establish any personal involvement by Batchelor and McQuiggan or show

the Individual Defendants had engaged in any intentional infringement of

Plaintiffs rights under § 1981. In response, Plaintiff purports to provide a list of

the factual averments stated in the Complaint that Plaintiff believes supports her

claim for individual liability under § 1981, including:


   • Defendants disparately placed Plaintiffs school under review (ifif 16-17);
   • Defendant McQuiggan issued Plaintiff a negative review (ifif 20-21 );
   • Defendants were accusatory and critical of Plaintiff (if 22);
   • Defendants' treatment of Plaintiff was disparate (if 17);
   • Plaintiff was bullied (if 31 );
   • Defendant McQuiggan does not know how to speak to persons of color (if
     31);
   • Defendants added significance to matters surrounding Plaintiffs
     employment that were not treated or considered significant before her
     complaint (ifif 23-28);
   • Defendants acted with malice or reckless indifference to Plaintiffs federally
     protected rights under 42 USC§ 1981 (if 103); and,
   • Defendant[']s discrimination and retaliation of Plaintiff violated her civil
     rights.
      ECF No. 1.

       These averments are not factual. These statements are conclusions, and the

Complaint contains no factual allegations to form a foundation for these

conclusions, thus, not meeting the pleading standard of Twombly, Iqbal, and

Connelly.

       As stated above, "[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as tn1e, to 'state a claim to relief that is plausible

on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court is additionally tasked

with "identify[ing] allegations that, 'because they are no more than conclusions,

are not entitled to the assumption of truth."' Id. (quoting Iqbal, 550 U.S. at 679).

"[T]he clearest indication that an allegation is conclusory and unworthy of weight

in analyzing the sufficiency of a complaint is that it embodies a legal point."

Connelly v. Lane Const. Corp., 809 F.3d at 790.

      Plaintiff has failed to state a claim for liability under § 1981 against the

Individual Defendants Batchelor and McQuiggan because Plaintiff has alleged

nothing more than these mere conclusory statements to support her claim. Simply

alleging that McQuiggan and Batchelor were "accusatory and critical" of Plaintiff,

that their treatment of Plaintiff was "disparate," that Plaintiff was "bullied," that

McQuiggan "does not know how to speak to persons of color," and that
McQuiggan and Batchelor acted with "malice or reckless indifference" as to

Plaintiffs rights is insufficient to state a claim for liability under § 1981. Plaintiff

has not given any details regarding, for example, what specific actions the

Individual Defendants have taken that were "accusatory and critical," why the

Individual Defendants' placement of Plaintiffs school under review was

"disparate," or how the Individual Defendants "added significance" to certain

matters surrounding Plaintiffs employment. These claims are simply conclusions

and therefore are not entitled to the assumption of the truth. Therefore, Count VI

against the Individual Defendants must be dismissed.

      Furthermore, as Plaintiff has failed to state a claim for liability of the

Individual Defendants Batchelor and McQuiggan under § 1981, Plaintiffs claims

for punitive damages against these Individual Defendants fail as well. Therefore,

we dismiss Count VI as against Individual Defendants Batchelor and McQuiggan.


IV.   CONCLUSION

      For the reasons stated above, this Court grants in part and denies in part

Defendants' Partial Motion to Dismiss. The Court denies Defendants' Partial

Motion to Dismiss all allegations against RTSD contained in Counts I-IV

occurring after November 27, 2018. The Court grants Defendants' Partial Motion

to Dismiss Count VI against Individual Defendants Batchelor and McQuiggan,

including for punitive damages, for failure to state a claim. The Court therefore
dismisses Count VI against the Individual Defendants without prejudice to amend

the Complaint in a manner that would comply with the law and legal standards set

by the United States Supreme Court in Twombly and Iqbal and the Third Circuit in

Connelly.

      The Court additionally grants Defendants' Partial Motion to Dismiss Count

V against all Defendants, by agreement of the parties. ECF No. 5. The Court

grants Defendants' Partial Motion to Dismiss all punitive claims against Radnor

Township School District, by agreement of the parties. ECF No. 5.



                                                              BY THE COURT:



DATED:      j - IJ.- d,o\\
                                                   CHADF.
